¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu (Justice Johnson sat for Justice Madsen and Justice Wiggins sat for Justice González), considered this matter at its October 30, 2018, Motion Calendar and entered an order continuing this matter to the November 29, 2018, En Banc Conference. After further consideration of this matter, the Department unanimously agreed that the following order be entered.
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the petition for review is granted on the juror bias issue only. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court
/s/Fairhurst, C.J. CHIEF JUSTICE